DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites in the amended portion (see lines 25-29) that the cross sectional area of the passage between the outer periphery of the heater main body and the inside surface of the vaporizer main body is constant from the inlet portion to the discharge portion. Initially it is noted that “from the inlet portion to the discharge portion” is interpreted as a range inclusive of the inlet portion and the discharge portion (i.e. a cross-sectional area around the entire length of the heater that is inclusive of the area around all of 4a and all of 4c (Fig 1)). The instant specification as originally filed does not recite that the cross sectional area is constant. In the cited [0009] from p7-8 of the specification, it is noted that the area is indicated as ranging from a ratio of 0.8-1.2 of the S0 value and that “S1 ranges from 0.9 to 1.1”. While a portion of this passage recites “Preferably, the cross sectional area of the gas inlet portion corresponding to the slope portion is also the same as S1,” it is noted that this is unclear if it means the cross sectional area around the sloped portion may also be the S1 cross sectional term for the cross sectional area around the heater, if it means that preferably the area around the sloped inlet portion is also within the desired range relative to the S0 cross sectional area, or if, as applicant’s arguments filed 12/02/2020 present (see p8), this is support for a constant cross sectional area along the inlet and the cylindrical portion. It is noted that no other portion of the specification supports or provides an example for applicant’s preferred interpretation of this passage to indicate the cross sectional area is constant. Further it is noted that the specification never explicitly recites that this area is constant and the provided drawing (Fig 1 does not demonstrate that it is constant). Even as Fig 1 
Claim 31 recites in the amended portion (see lines 25-29) that the cross sectional area of the passage between the outer periphery of the heater main body and the inside surface of the vaporizer main body is constant from in the inlet portion and along the cylindrical portion. The instant specification as originally filed does not recite that the cross sectional area is constant. In the cited [0009] from p7-8 of the specification, it is noted that the area is indicated as ranging from a ratio of 0.8-1.2 of the S0 value and that “S1 ranges from 0.9 to 1.1”. While a portion of this passage recites “Preferably, the cross sectional area of the gas inlet portion corresponding to the slope portion is also the same as S1,” it is noted that this is unclear if it means the cross sectional area around the sloped portion may also be the S1 cross sectional term for the cross sectional area around the heater, if it means that preferably the area around the sloped inlet portion is also within the desired range relative to the S0 cross sectional area, or if, as applicant’s arguments filed 12/02/2020 present (see p8), this is support for a constant cross sectional area along the inlet and the cylindrical portion. It is noted that no other portion of the specification supports or provides an example for applicant’s 
The remaining claims are included for their dependence from a claim above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toda (prev. presented US 2010/0173073) in view of Horie (prev. presented US 5951923) and JP 4018841 of Asano et al., hereinafter Asano (citing machine translation provided herewith).
Regarding claims 1 and 31, Toda teaches a vaporizer (abstract) comprising: a vaporizer main body (portion of 88 Fig 4), the vaporizer main body having an inlet portion (upper portion of 88 Fig 4) for receiving source material, a portion connected to the inlet portion (portion of 88 Fig 4 connected to upper portion of 88), and a discharge portion connected to the cylindrical portion (portion of 88 below middle portion of 88, see portion of 88 within 84 Fig 4 and lower than the heater 89); and a heater main body (89 Fig 4) disposed in an inside of the vaporizer main body (Fig 4), wherein, the heater main body is comprised of an inlet portion (uppermost tip of 89 Fig 4) inside the inlet  Toda fails to explicitly teach a cylindrical portion of the main body, a discharge portion connected to a film forming chamber, and a ratio of a cross sectional area of the first passage (S1) to a cross sectional area of the second passage (S0) is between 0.8 and 1.2. Regarding the cylindrical portion, Toda refers to 88 as a pipe [0126] which would render obvious a portion having a cylindrical cross section, also if the pipe does not have a cylindrical portion this represents a change of shape of the 
Regarding the limitation of a ratio of a cross sectional area of the first passage (S1) around a peripheral portion of the heater main body to a cross sectional area of the second passage (S0) is between 0.8 and 1.2, Toda fails to explicitly teach this. However, Toda teaches an outer peripheral wall 23 which has a changing diameter (Fig 1). Therefore, it would be obvious that there is a cross section of 23 above the heater with an area A1 and there may be a cross section of 88 around a portion of heater 89 at some point between the inlet and the outlet with an area in which the area (A2) between the heater and the wall is within a ratio of 0.8 and less than 1 of the area A1 because Toda demonstrates a tapered tip for the inlet. Further, this represents a change in shape of the taper of the outer wall of 88. It is further recognized that a change of shape 
Regarding claim 2, the combination remains as applied to claim 1 above. Toda demonstrates the inlet and outlet of the heater main body are connected to the central main body portion. Toda appears to demonstrate a cylindrical peripheral portion in the central portion to which the inlet portion expands to and the outlet portion shrinks from 
Regarding claims 3 and 30, Toda in view of Horie remains as applied to claim 1 above. Toda appears to demonstrate a cone shape for the inlet and discharge portions of the heater (Fig 4), but does not explicitly teach it. This represents a change in shape of the cross sectional shape of the heater. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the cross sectional shape of the heater.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Toda fails to teach the cone height to base diameter ratio for the inlet and discharge portions of the heater. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the cone height to diameter ratio to improve material flow and rate of evaporation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12/02/2020, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the support for the amendment to claim 1 (reply p 7-8), Examiner has reviewed the cited portion and the specification and has not found support for the amended language above regarding the limitation for the constant cross sectional area. It is noted that the cited portion, and in particular the bolded passages, is unclear if it means the cross sectional area around the sloped portion may also be the S1 cross sectional term for the cross sectional area around the heater, if it means that preferably the area around the sloped inlet portion is also within the desired range relative to the S0 cross sectional area, or if, as applicant’s argues, this is support for a constant cross sectional area along the inlet and the cylindrical portion. It is noted that no other portion of the specification supports or provides an example for applicant’s preferred interpretation of this passage to indicate the cross sectional area is constant. Further it is noted that the specification never explicitly recites that this area is constant and the provided drawing (Fig 1 does not demonstrate that it is constant). Even as Fig 1 demonstrates, the area where the transition from the sloped portion to the cylindrical portion results in differences due to machining tolerances.  Additionally for claim 1, it is noted that this cited portion does not address the cross sectional area around the discharge portion. The cited portion indicates a slope portion is also provided on the discharge portion but is silent as to the cross sectional area being constant.
Regarding the arguments addressing the art (reply p9-10), Toda teaches a heater in the inlet part of the vaporizer body. Further, both Horie and Asano provide motivation to have a uniform cross sectional area around the heated body in the center. Therefore, even if applicant is correct that there is support for the amended limitations, the amended limitations are still obvious over the applied prior art. In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons the arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6195504 demonstrates a core member (72b) in the tube with a uniform cross section along the inlet and cylindrical main body (Fig 10B).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716       

/KARLA A MOORE/Primary Examiner, Art Unit 1716